Citation Nr: 1523699	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-08 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and G. S.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1984 to April 2000.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board finds that the Veteran's January 2010 correspondence, which he characterized as a request to reconsider the February 2009 rating decision denying service connection for fibromyalgia, is properly construed as a timely notice of disagreement (NOD).  The rationale is that VA received the correspondence within one year from the date that the agency of original jurisdiction (AOJ) mailed notice of the February 2009 rating decision and the correspondence clearly demonstrated disagreement with that determination and a desire for appellate review.  See 38 C.F.R. §§ 20.201, 20.302(a) (2014).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in April 2015.  He waived AOJ review of additional evidence submitted since the most recent supplemental statement of the case.  See 38 C.F.R. § 20.1304(c) (2014).  Waiver of RO review of the additional evidence is also presumed given the date of the Veteran's substantive appeal.  See 38 U.S.C.A. § 7105(e) (West 2014).


FINDING OF FACT

Fibromyalgia is related to service.


CONCLUSION OF LAW

The criteria for service connection for fibromyalgia have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection on a direct basis, the evidence must show (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a "nexus" between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009).  See also 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

Service treatment records show numerous reports of unexplained pain in the neck, back, shoulders, and bilateral upper and lower extremities.  The Veteran reported that these symptoms became progressively worse after service.  See Hearing transcript (Apr. 2015).

Following a December 2003 consultation, a rheumatologist reported that the Veteran's history was highly suggestive of fibromyalgia.  See Dr. Nolan (Jan. 2004).  Since that time, the Veteran has carried the diagnosis of fibromyalgia.  See, e.g., Bergman, NP (Nov. 2010).

In November 2010, NP Bergman reported that the Veteran's service treatment records show extensive pain issues that did not seem to have any injurious explanation.  In November 2014, NP Bergman opined that these symptoms are sufficient to show that the Veteran's fibromyalgia had its onset during service.  In April 2015, the Veteran testified that during her review of his service treatment records, NP Bergman highlighted over 150 instances of unexplained musculoskeletal pain.

In August 2012, a VA examiner opined that the Veteran's current fibromyalgia is not related to service.  The rationale was that the Veteran did not meet the criteria for a clinical diagnosis of fibromyalgia until 2004.  The examiner also noted that during the Veteran's service, his symptoms were unilateral, he did not have any other associated common symptoms, he was able to work full duty, and it was noted that he engaged in physical activities.

At the onset, the Board finds that the incidents of unexplained pain in service constitute sufficient evidence of in-service incurrence of disease or injury.  Additionally, the Veteran's current diagnosis of fibromyalgia establishes a current disability.  Accordingly, the issue is whether there is a "nexus" between the Veteran's unexplained in-service pains and his current fibromyalgia.

The VA examiner's August 2012 opinion is not persuasive to the extent that it does not answer this specific issue.  The unfavorable opinion is based solely upon the fact that fibromyalgia was diagnosed after service, without regard to whether the current fibromyalgia is etiologically related to numerous complains of pain in service.  Accordingly, the August 2012 VA opinion is afforded little probative value with regard to the issue of nexus.

While NP Bergman's November 2014 opinion lacks a comprehensive explanation, her November 2010 report shows that the opinion was based on a thoroughly detailed examination of the Veteran's medical history.  Accordingly, the November 2014 medical opinion is persuasive as it finds support in the record and allows for the Board to make a fully informed determination.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012).

Resolving reasonable doubt in the Veteran's favor, the Board finds that the current fibromyalgia is related to the Veteran's service.  38 C.F.R. § 3.102 (2014).  Accordingly, service connection for fibromyalgia is warranted.


ORDER

Service connection for fibromyalgia is granted.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


